DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 is objected to because of the following informalities:
The below objection is based on the fact that the fee worksheet indicates 4
independent claims are being paid for.
Claim 19 recites the limitation: “A non-transitory computer-readable recording medium having recorded thereon a program for performing the operating method of claim 10”; wherein an interpretation may be construed as an independent claim, and in another interpretation,  it may be construed as a dependent claim dependent upon claim 10. In order to prevent any possible ambiguity, it is suggested to amend claim 19 to include all claim limitations of claim 10 into claim 19 if the applicant intends to write 19 in an independent form.
Applicant is reminded of the number of independent claims paid for.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring first elasticity data with respect to an area, and acquiring first and second elasticity values respectively corresponding to regions of interest in an area. 
The limitation of acquiring first elasticity data with respect to an area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor configured to” language, “acquiring” in the context of this claim encompasses the user manually calculating the elasticity values – this can be done by monitoring the target (ie tissue) deformation due to induced displacement or the travel velocity of mechanical waves (ie Ultrasonic “push” pulses) through the target. Similarly, the limitation of acquiring first and second elasticity values respectively corresponding to regions of interest in an area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor configured to” language, “acquiring” in the context of this claim encompasses the user manually calculating the elasticity values for two distinct regions of an area, in the same manner as discussed above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of acquiring data or values) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the elasticity data acquisition and elasticity value acquisition steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Claims 2-9 and claims 11-19 are also rejected by virtue of dependency upon claims 1 and 10, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meral et al (WO2019/211175 A1) (hereinafter “Meral”) in view of Li et al (US2019/0254629 A1) (hereinafter “Li”).
Regarding claim 1, Meral teaches an ultrasound diagnosis apparatus (“An ultrasound imaging system” clm 1) comprising:
a display (“user interface 150” [046]);
a memory storing one or more instructions (“memory component 162”); and
a processor configured to execute the one or more instructions stored in the memory to (“the processors described herein may be incorporated into a fewer number or a single processing unit [e.g., a CPU] and may be implemented using application specific integrated circuits [ASICs] or general-purpose processing circuits which are programmed responsive to executable instruction to perform the functions” [084]):

generate a first elasticity image based on the first elasticity data (“generate a qualitative tissue elasticity map” see Meral clm 1);
acquire, based on the first elasticity data, first and second elasticity values respectively corresponding to first and second regions of interest included in the first area (“To accurately determine the location and boundaries of stiff tissue, systems herein are uniquely configured to determine the displacement amplitude of a propagating shear wave and based on this amplitude, derive a qualitative tissue elasticity map that indicates the location of the stiff region with accuracy and precision” [004]; also see [003], [009], figs. 7-9 and the associated pars as well as Meral clm 2); 
control the display to display the acquired first and second elasticity values (“The display processor 148 can be configured to generate ultrasound images 152 from the image frames 138 and a qualitative shear wave reconstruction map 154…The user interface 150 can be configured to display the images 152 and qualitative reconstruction map 154 in real time” [046]);
but Meral does not teach when the first elasticity value is selected, to control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value.
However, in the same field of endeavor, Li teaches a method and system for displaying ultrasonic elastic measurement (title). Li further teaches when the first elasticity value is selected, to control the display to display the first elasticity image and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value when the first elasticity value is selected as taught by Li, because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Improved tissue elasticity measurement and ablation monitoring techniques are needed to increase the precision of ablation therapies and tissue mapping (Meral [003]).

Regarding claim 2, Li further teaches the processor is further configured to execute the one or more instructions to (“different processors or circuits to achieve different functions, or be integrated in one or more processors where software programming may be used to achieve the division of multiple functional units.” [0032]):
acquire second elasticity data with respect to a second area of the object (“generating a second shear wave inside the target tissue” clm 74);
generate a second elasticity image based on the second elasticity data (“702a” and “702b” in fig. 8 and associated par.);
ie “elastic statistics”) indicated in the two different “prompt chart 705” have been interpreted as elasticity values correlated with the first and second areas);
control the display to display the acquired third and fourth elasticity values (“graphic marks” in “prompt charts 705” fig. 8 and associated par.); and
when the third elasticity value is selected, control the display to display the second elasticity image and the third region of interest corresponding to the third elasticity value (“the user can input an adjustment instruction about the number, orientation, and size of the region of interest through the operation control unit 9. The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]).

    PNG
    media_image1.png
    762
    745
    media_image1.png
    Greyscale

The sample display showcasing multiple groups of elasticity values
 corresponding to distinct areas of interest (Li fig. 8, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with elasticity data derived from a second area as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Improved tissue elasticity measurement and ablation monitoring techniques are needed to increase the precision of ablation therapies and tissue mapping (Meral [003]).

	Regarding claim 3, Li further teaches the processor is further configured to execute the one or more instructions to:
	control the display to display, in a first region of the display, a list including first through fourth items respectively corresponding to the first through fourth elasticity values (“graphic marks” in “prompt charts 705” fig. 8 and associated par.); and
	when the first item is selected from the list, control the display to display the first elasticity image having the first region of interest shown therein in a second region of the display (“the region of interest may be determined based on a selection instruction inputted in the obtained ultrasound tissue image by the user using the operation control unit” [0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with a selectable list as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Improved tissue elasticity measurement and ablation monitoring techniques are needed to increase the precision of ablation therapies and tissue mapping (Meral [003]).

	Regarding claim 4, Li further teaches the processor is further configured to execute the one or more instructions to:
	determine the first and second elasticity values acquired based on the first elasticity data as a first group (“a first group of echo information… to obtain a first group of elastic measurement results” clm 73);
	determine the third and fourth elasticity values acquired based on the second elasticity data as a second group (“second group of echo information to obtain a second group of elastic measurement results” clm 74); and 
	control the display to display the corresponding elasticity values for each of the first and second groups (“displaying the first group of graphic marks in an elastic statistical prompt chart window” clm 73, and “displaying the second group of graphic marks in the elastic statistical prompt chart window” clm 74, fig. 8 and associated par.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with elasticity data grouped in the manner taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a device may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the results of multiple measurements, thereby improving the accuracy of the final measurement (Li [0027]).

	Regarding claim 5, Li further teaches the processor is configured to execute the one or more instructions to, when the first group is selected, control the display to display an elasticity image corresponding to the first group to be distinguished from an elasticity image corresponding to the second group (“when the real-time position of the cursor is at or near the region of interest 702 b, a floating window type elastic statistical prompt chart window 705 may be displayed, and the elastic statistic prompt chart
corresponding to the region of interest 702 b may be displayed in such elastic statistical prompt chart window 705” [0110], fig. 9 and associated par.).

    PNG
    media_image2.png
    405
    744
    media_image2.png
    Greyscale

Cursor selecting group “702b” and distinguishing it
 from group represented by “702a” (Li fig. 9)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by distinguishing groups as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a device may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the Li [0027]).

	Regarding claim 7, Li further teaches the list includes a fifth item corresponding to a fifth elasticity value (“graphic mark 716” indicated by dashed line, figs. 8-9 and associated par.), and wherein the processor is further configured to execute the one or more instructions to,
	when the fifth item is selected from the list and an elasticity image corresponding to the fifth elasticity value is not stored, control the display to display a message indicating that there is no corresponding elasticity image (“graphic mark 716 … to be obtained next time will be displayed at corresponding location corresponding to the corresponding time variable value” fig. 8-9 and associated par.; examiner interprets the dashed “graphic mark” as an indication message that there is no data stored corresponding to the dashed mark [0109]).

    PNG
    media_image3.png
    351
    499
    media_image3.png
    Greyscale

(Li fig. 8, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of Li [0004]). Such a device may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the results of multiple measurements, thereby improving the accuracy of the final measurement (Li [0027]).

	Regarding claim 8, Li further teaches the processor is configured to execute the one or more instructions to
	control the display to display, in the list, an item for which a corresponding elasticity image is stored to be distinguished from an item for which a corresponding elasticity image is not stored (reference figures “715” and “716” figs. 8-9 and associated par.; the stored values indicated by “graphical marks 715” are distinguished from the empty value “graphical mark 716” by color).

    PNG
    media_image4.png
    430
    743
    media_image4.png
    Greyscale

The graphical marks that are filled in contain values (“715”), and are distinguished from the empty value represented by the dashed line graphical mark (“716”) (Li fig. 7)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of Li [0004]). Such a device may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the results of multiple measurements, thereby improving the accuracy of the final measurement (Li [0027]).

	Regarding claim 9, Li teaches a user input interface configured to receive a user input for selecting the first elasticity value (“The region of interest may be obtained … based on user input inputted through the operation control unit” [0040]-[0046], fig. 1 and associated par.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to implement a user input interface as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a device may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical Li [0027]).

	Regarding claim 10, Meral teaches an operating method of an ultrasound diagnosis apparatus (“A method of shear wave imaging” clm 14), comprising:
	acquiring first elasticity data with respect to a first area of an object (“acquiring ultrasound echoes responsive to ultrasound pulses transmitted toward a target tissue” clm 14);
	generating a first elasticity image based on the first elasticity data (“generating a qualitative tissue elasticity map of the target tissue based on the received echo signals;” clm 14);
	acquiring, based on the first elasticity data, first and second elasticity values respectively corresponding to first and second regions of interest included in the first area (see rejection to claim 1 above; also see Meral clm 15, figs. 7-9 and associated par.);
	displaying the acquired first and second elasticity values (“The user interface 150 can be configured to display the images 152 and qualitative reconstruction map 154 in real time” [046]; also see rejection to claim 1 above);
but Meral does not teach when the first elasticity value is selected, to control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value.

	However, in the same field of endeavor, Li teaches a method and system for displaying ultrasonic elastic measurement (title). Li further teaches displaying, when the first elasticity value is selected, the first elasticity image and the first region of interest corresponding to the first elasticity value (“An independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest” [0111], also see figs. 7-8 and the associated pars.; see rejection to claim 1 above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above to control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value when the first elasticity value is selected as taught by Li, because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Improved tissue elasticity measurement and ablation monitoring techniques are needed to increase the precision of ablation therapies and tissue mapping (Meral [003]).

	Regarding claim 11, Li further teaches acquiring second elasticity data with respect to a second area of the object (“generating a second shear wave inside the target tissue” clm 74);
	generating a second elasticity image based on the second elasticity data (“702a” and “702b” in fig. 8 and associated par.);
	acquiring, based on the second elasticity data, third and fourth elasticity values respectively corresponding to third and fourth regions of interest included in the second area (“chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b” [0110], fig. 8 and associated par.; see rejection to claim 2 above);
	displaying the acquired third and fourth elasticity values (“graphic marks” in “prompt charts 705” fig. 8 and associated par.); and
	displaying, when the third elasticity value is selected, the second elasticity image and the third region of interest corresponding to the third elasticity value (“the user can input an adjustment instruction about the number, orientation, and size of the region of interest through the operation control unit 9. The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with elasticity data derived from a second area as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Improved tissue elasticity measurement and Meral [003]).

	Regarding claim 12, Li further teaches the displaying of the acquired first and second elasticity values and the displaying of the acquired third and fourth elasticity values comprise displaying, in a first region of a display, a list including first through fourth items respectively corresponding to the first through fourth elasticity values (“graphic marks” in “prompt charts 705” fig. 8 and associated par.), and
	the displaying of the first elasticity image and the first region of interest corresponding to the first elasticity value when the first elasticity value is selected comprises, when the first item is selected from the list (“When the cursor F1 is moved to the corresponding region of interest (e.g., 702C1)” [0116], also see figs. 13-14 and associated par.), 
	displaying the first elasticity image having the first region of interest shown therein in a second region of the display (“the graphic mark SC1 corresponding to the region of interest 702C1 is highlighted in the elastic statistical prompt chart window 705” [0116], also see figs. 13-14 and associated par.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with a selectable list as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Improved tissue elasticity measurement and ablation Meral [003]).

	Regarding claim 13, Li further teaches determining the first and second elasticity values acquired based on the first elasticity data as a first group (“the first group of echo information to obtain a first group of elastic measurement results” clm 73; see rejection to claim 4 above) and 
	determining the third and fourth elasticity values acquired based on the second elasticity data as a second group (“second group of echo information to obtain a second group of elastic measurement results” clm 74; see rejection to claim 4 above),
	wherein the displaying of the acquired first and second elasticity values and the displaying of the acquired third and fourth elasticity values comprise displaying the corresponding elasticity values for each of the first and second groups (“displaying the first group of graphic marks in an elastic statistical prompt chart window” clm 73, and “displaying the second group of graphic marks in the elastic statistical prompt chart window” clm 74, fig. 8 and associated par.; see rejection to claim 4 above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with elasticity data grouped in the manner taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a method may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical Li [0027]).

	Regarding claim 14, Li further teaches when the first group is selected, displaying an elasticity image corresponding to the first group to be distinguished from an elasticity image corresponding to the second group (fig. 9 and associated par.; also see rejection to claim 5 above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above by distinguishing groups as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a method may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the results of multiple measurements, thereby improving the accuracy of the final measurement (Li [0027]).

	Regarding claim 16, Li further teaches the list includes a fifth item corresponding to a fifth elasticity value (figs. 8-9 and associated par.; also see claim 7 rejection), and
	the operating method further comprising, when the fifth item is selected from the list and an elasticity image corresponding to the fifth elasticity value is not stored, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with a fifth value as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a method may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the results of multiple measurements, thereby improving the accuracy of the final measurement (Li [0027]).

	Regarding claim 17, Li further teaches displaying, in the list, an item for which a corresponding elasticity image is stored to be distinguished from an item for which a corresponding elasticity image is not stored ((reference figures “715” and “716” figs. 8-9 and associated par.; also see claim 8 rejection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above by distinguishing groups as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a method may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the results of multiple measurements, thereby improving the accuracy of the final measurement (Li [0027]).

	Regarding claim 18, Li further teaches receiving a user input for selecting the first elasticity value (“The region of interest may be obtained … based on user input inputted through the operation control unit” [0040]-[0046], fig. 1 and associated par.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above to implement a user input interface as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a method may help the user to easily eliminate abnormal measurement results, and also automatically perform statistical calculation for the results of multiple measurements, thereby improving the accuracy of the final measurement (Li [0027]).

	Regarding claim 19, Li teaches a non-transitory computer-readable recording medium having recorded thereon a program for performing the operating method of claim 10 (“implementing the methods in the embodiments above can be implemented by a computer program instructing related hardware. The program can be stored in a computer readable storage medium” [0132]).	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above to implement a non-transitory computer-readable recording medium as taught by Li because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a method may help the user to easily eliminate abnormal Li [0027]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meral in view of Li, and further in view of Miyachi et al (US2019/0209121 A1) (hereinafter “Miyachi”).
Regarding claim 6, Meral in view of Li teaches the ultrasound diagnosis apparatus of claim 5. Li further teaches the processor is further configured to execute the one or more instructions to:
control the display to display a list including elasticity images corresponding to the first group and elasticity images corresponding to the second group (see rejection to claims 4 and 5 above); and
	when the first group is selected, control the display to highlight and display the elasticity images corresponding to the first group in the list (see rejection to claims 4 and 5 above),
	but neither of the above references teach the use of thumbnail lists.
However, in the same field of endeavor, Miyachi teaches an ultrasound diagnostic system (clm 1). Miyachi further teaches displaying a thumbnail list (“make the display unit display the past image as a thumbnail” clm 1); and
	when the first group is selected, control the display to highlight and display the elasticity images corresponding to the first group in the thumbnail list (“the workstation 

    PNG
    media_image5.png
    784
    954
    media_image5.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with thumbnail lists as taught by Miyachi because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a system further reduces the substantial time and effort taken to retrieve past test results from a database, and help a user quickly render a diagnosis (Miyachi [0005]).

	Regarding claim 15, Meral in view of Li teaches the operating method of claim 14. Li further teaches displaying a list including elasticity images corresponding to the 
	wherein the displaying of the elasticity image corresponding to the first group to be distinguished from the elasticity image corresponding to the second group (see rejection to claims 13 and 14 above) comprises,
	when the first group is selected, highlighting and displaying the elasticity images corresponding to the first group in the list (see rejection to claims 13 and 14 above),
	but neither of the above references teach the use of thumbnail lists.
	However, in the same field of endeavor, Miyachi teaches an ultrasound diagnostic system (clm 1). Miyachi further teaches displaying a thumbnail list (“make the display unit display the past image as a thumbnail” clm 1; see claim 6 rejection above), and
	when the first group is selected, highlighting and displaying the elasticity images corresponding to the first group in the thumbnail list (“the workstation control unit 31 makes the display unit 33 display the retrieved past images as the thumbnail images T11 to T13” [0097], figs. 7, 12 and associated par.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with thumbnail lists as taught by Miyachi because it would bring much desired improvement of the measurement display of the shear wave elastography (Li [0004]). Such a system further reduces the substantial time and effort Miyachi [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothberg et al (US20140180177A1) teaches an ultrasound imaging apparatus and method that can be used to detect elastic properties of an area of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793